DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento et al (US Pub., No., 2018/0122234 A1) in view of Stolfus (US Pub., 2015/0319093 A1) 


With respect to claims 1 and 17, Nascimento teaches a traffic management method based on a blockchain network, the traffic management (paragraph 0156], disclose implementation a blockchain-based approach)  method comprising: 
collecting traffic-related data through at least one of a vehicle, a user terminal corresponding to the vehicle, and a roadside unit (RSU) (paragraph [0032], discloses OBU may also installed in or on a vehicle …, paragraph [0033], discloses OBU operates to connect passing vehicle to the wired infrastructure   of one or more network providers  on-board unit (OBU) may be refer as “Mobile Aps”, mobile hotspot” .., also referred to here as road Side Unite (RSU), paragraph [0044], discloses OBU is able to collect large quantities of real-time data from the positioning systems (e.g., GPS, etc.).., communicate such data to the Cloud   and paragraphs [0189]-[0195], discloses receiving traffic information from one or more other mobile Aps.  Such traffic information  my for example comprises vehicle context information …, etc., traffic intersection  context information) ; 
storing, by the RSU or the server, the traffic-related data in a blockchain network(paragraph [0044], discloses OBU is able to collect large quantities of real-time data from the positioning systems (e.g., GPS, etc.).., communicate such data to the Cloud   [storing traffic related data], paragraph [0047], discloses one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud…, and paragraph [0156], discloses implementation  a blockchain-based approach [blockchain network] may be utilize to allow the distribution  agreement of action between vehicle, where vehicles (or actions) may be trusted by each other, paragraph [0167], discloses one or more trusted sources of the  Cloud server and paragraph [0247], discloses the network node 1100 may, for example comprises any of the network nods .., a network controller , a cloud server and/or database  ); and 
wherein the blockchain network is configured to include the RSU and the server (paragraph [0156], discloses implementation  a blockchain-based approach [blockchain network] may be utilize to allow the distribution  agreement of action between vehicle, where vehicles (or actions) may be trusted by each other [blockchain network include RSU)).
Nascimento teaches the above elements including traffic-related data stored in the blockchain network (paragraph [0156], discloses implementation a blockchain-based approach a maybe utilized to allow the distributed agreements of action between vehicles where vehicles (or action) may be trusted by each other , in order to trust a vehicle a blockchain-based approach may be include solving a problem (e.g., a cryptopuzzle hash etc.)), sending action decisions to vehicles in a push system (paragraph [0174] ) ,sending inquiry (or poll messages to other FAPs that are associated with particular vehicles or intersections (or other controlled area) (paragraph [0219]) and receiving feedback traffic information the MAPs (paragraph [0240]).  Nascimento  failed to teach the corrosinding message or feedback is sent by the server, feedback to the user terminal based on the traffic-related data stored.  
However, Stolfus teaches providing, by the server, feedback to the user terminal based on the traffic-related data stored  (paragraphs [0021]-[0022], discloses  feedback may be generated based on at least one of detected system, user behavior user preference, cost of travel, times of travel  routing alternative followed, etc.., and  paragraph [0024] discloses feedback  may be used to present suggestions based on past behavior [traffic related data store]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior of Stolfus in order to analyze collected traffic data and calculating via the traffic managing mode optimal routing alternative for the user alone regardless of overall traffic system optimization (see Stolfus paragraph [0024]) and in order to deteriming an alternate or alternative, route in case of recurring (e.g., rush hours, schedule events, etc.) (see, Stolfus, paragraph [0005]). 
	With respect to claim 2, Nascimento  in view of Stolfus teaches elements of claim 1, but failed to teach  providing, by the server, a reward to the user terminal when the vehicle acts according to the feedback.
  	However, Stolfus teaches providing, by the server, a reward to the user terminal when the vehicle acts according to the feedback(paragraph [0031], discloses user may be rewarded for enrolling to automatically  accept alternative route that increase the time travel and/or the travel distance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior and incentivizing to participate with and adopted the traffic management system  of Stolfus in order to participate with and adopt the traffic management system (see Stolfus, paragraph [0025]).
With respect to claim 3, Nascimento  in view of Stolfus teaches elements of claim 1, furthermore, Nascimento teaches the management method  wherein storing the traffic-related data in the blockchain network comprises encrypting, by the user terminal, the traffic-related data, storing, by the user terminal, the encrypted traffic-related data therein, and storing, by the server, a hash value for the encrypted traffic-related data in the blockchain network (paragraph [0156], discloses a blockchain-based approach may include solving a problem (e.g., a cryptopuzzle hash, etc.), which might not effectively fit with the Internet of Things (IoT)).
With respect to claim 4, Nascimento  in view of Stolfus teaches elements of claim 1, furthermore, Nascimento teaches the management method  wherein the traffic-related data comprises at least some of traffic condition information on a number, speeds and locations of vehicles located on a road, road condition information on whether there are icing and construction, weather condition information on weather around a road, and identification and location information of a device that has contributed to collection and provision of the traffic-related data(paragraph [0047], discloses collect sensor dat from the sensor device and upload the collected data to a database in the cloud …,   paragraph [0161], diseases  road condition, paragraph [0189], disclose receiving traffic information .., traffic information  may , for example comprise vehicle context information .., vehicle movement (e.g., velocity, speed, location etc.,  and paragraph [0204], discloses providing road action movements, times, condition, etc..).
With respect to claim 5, Nascimento  in view of Stolfus teaches elements of claim 1, furthermore, Nascimento teaches the management method wherein determining, by the server, traffic safety information and a traffic safety action, which is an action necessary to maintain traffic safety, corresponding to the traffic safety information based on the traffic-related data, and (paragraph [0184], discloses determining which moving thing was at fault (e.g., to determining which vehicle was in the wrong (or misunderstood) [traffic safety) )  wrong time, etc.)).  Nascimento  failed to teach the corrosinding message or feedback is provide to the user terminal comprises the traffic safety information and the traffic safety action to the user terminal.
However, Stolfus teaches providing the feedback to the user terminal comprises transmitting, by the server, the traffic safety information and the traffic safety action to the user terminal(paragraphs [0021]-[0022], discloses  feedback may be generated based on at least one of detected system, user behavior user preference, cost of travel, times of travel  routing alternative followed, etc.., , paragraph [0024] discloses feedback  may be used to present suggestions based on past behavior [traffic related data store] and paragraph [0025], discloses feedback may be provided to fleets, such as organization’s (e.g., police, fire department  …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior of Stolfus in order to analyze collected traffic data and calculating via the traffic managing mode optimal routing alternative for the user alone regardless of overall traffic system optimization (see Stolfus paragraph [0024]) and in order to deteriming an alternate or alternative, route in case of recurring (e.g., rush hours, schedule events, etc.) (see, Stolfus, paragraph [0005]). 



With respect to claim 6, Nascimento  in view of Stolfus teaches elements of claim 5, except providing, by the server, a reward to the user terminal when the vehicle acts according to the traffic safety action.
However,  Stolfus  teaches the management method further comprising providing, by the server, a reward to the user terminal when the vehicle acts according to the traffic safety action(paragraph [0031], discloses user may be rewarded for enrolling to automatically  accept alternative route that increase the time travel and/or the travel distance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior and incentivizing to participate with and adopted the traffic management system  of Stolfus in order to participate with and adopt the traffic management system (see Stolfus, paragraph [0025]).
With respect to claim 7, Nascimento  in view of Stolfus teaches elements of claim 1, furthermore, Nascimento teaches the management method wherein providing the feedback to the user terminal comprises: 
determining, by the server, a plurality of candidate routes based on destination information, input through the user terminal, and a location of the vehicle(paragraph [0229], discloses determining respective location and/or route of MAOs in its coverage area…); 
calculating, by the server, a traffic congestion level for each of the plurality of candidate routes based on the traffic-related data stored in the blockchain network(paragraph [0189], discloses the amount of   congestion at an interactions, obstacles at an intersection, traffic flow rate through an intersection , duration of planning traffic control signals, etc.. and paragraph [0194], discloses information regarding the amount of congestion at an intersection, obstacle at the intersection traffic flow, etc.,) ; and
selecting, by the server, a candidate route having a lowest traffic congestion level among the plurality of candidate routes as a recommended route(paragraph [0192], discloses selected to make road action decision for a particular choreographed..).  Nascimento  teaches the above elements including sending action decisions to vehicles in a push system (paragraph [0174] ) ,sending inquiry (or poll messages to other FAPs that are associated with particular vehicles or intersections (or other controlled area) (paragraph [0219]) and receiving feedback traffic information the MAPs (paragraph [0240]).  Nascimento  failed to teach the corrosinding message or feedback is transmitted the selected recommended route together with one or more other candidate routes to the user terminal.
However, Stolfus teaches transmitting the selected recommended route together with one or more other candidate routes to the user terminal(paragraph [0006], discloses  providing an alternative route via the communication device, paragraphs [0021]-[0022], discloses  feedback may be generated based on at least one of detected system, user behavior user preference, cost of travel, times of travel  routing alternative followed, etc.., , paragraph [0024] discloses feedback  may be used to present suggestions based on past behavior [traffic related data store] and paragraph [0025], discloses feedback may be provided to fleets, such as organization’s (e.g., police, fire department  …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior of Stolfus in order to analyze collected traffic data and calculating via the traffic managing mode optimal routing alternative for the user alone regardless of overall traffic system optimization (see Stolfus paragraph [0024]) and in order to deteriming an alternate or alternative, route in case of recurring (e.g., rush hours, schedule events, etc.) (see, Stolfus, paragraph [0005]). 
With respect to claim 8, Nascimento  in view of Stolfus teaches elements of claim 7, except   providing, by the server, a reward to the user terminal when the recommended route is selected through the user terminal.
However,  Stolfus  teaches the providing, by the server, a reward to the user terminal when the recommended route is selected through the user terminal(paragraph [0031], discloses user may be rewarded for enrolling to automatically  accept alternative route that increase the time travel and/or the travel distance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior and incentivizing to participate with and adopted the traffic management system  of Stolfus in order to participate with and adopt the traffic management system (see Stolfus, paragraph [0025]).
With respect to claim 9, Nascimento teaches a traffic management system based on a blockchain network, the traffic management (paragraph 0156], disclose implementation a blockchain-based approach)  method comprising: 
a roadside unit (RSU) installed on a road side, and configured to communicate with at least one of a vehicle and a user terminal corresponding to the vehicle(paragraph [0032], discloses OBU may also installed in or on a vehicle …, paragraph [0033], discloses OBU operates to connect passing vehicle to the wired infrastructure   of one or more network providers  on-board unit (OBU) may be refer as “Mobile Aps”, mobile hotspot” .., also referred to here as road Side Unite (RSU), paragraph [0044], discloses OBU is able to collect large quantities of real-time data from the positioning systems (e.g., GPS, etc.).., communicate such data to the Cloud   and paragraphs [0189]-[0195], discloses receiving traffic information from one or more other mobile Aps.  Such traffic information  my for example comprises vehicle context information …, etc., traffic intersection  context information) ; and  
a server connected to the RSU over a network (paragraph [0033], discloses OBU operates to connect passing vehicle to the wired infrastructure   of one or more network providers  on-board unit (OBU) may be refer as “Mobile Aps”, mobile hotspot” .., also referred to here as road Side Unite (RSU))
 
wherein the RSU directly collects traffic-related data or collects traffic-related data from at least one of the vehicle and the user terminal  paragraph [0044], discloses OBU is able to collect large quantities of real-time data from the positioning systems (e.g., GPS, etc.).., communicate such data to the Cloud   and paragraphs [0189]-[0195], discloses receiving traffic information from one or more other mobile Aps.  Such traffic information  my for example comprises vehicle context information …, etc., traffic intersection  context information) ; and 
wherein the blockchain network is configured to include the RSU and the server (paragraph [0156], discloses implementation  a blockchain-based approach [blockchain network] may be utilize to allow the distribution  agreement of action between vehicle, where vehicles (or actions) may be trusted by each other [blockchain network include RSU)).
Nascimento teaches the above elements including traffic-related data stored in the blockchain network (paragraph [0156], discloses implementation a blockchain-based approach a maybe utilized to allow the distributed agreements of action between vehicles where vehicles (or action) may be trusted by each other , in order to trust a vehicle a blockchain-based approach may be include solving a problem (e.g., a cryptopuzzle hash etc.)), sending action decisions to vehicles in a push system (paragraph [0174] ) ,sending inquiry (or poll messages to other FAPs that are associated with particular vehicles or intersections (or other controlled area) (paragraph [0219]) and receiving feedback traffic information the MAPs (paragraph [0240]).  Nascimento  failed to teach the corrosinding message or feedback is sent by the server, feedback to the user terminal based on the traffic-related data stored.  
However, Stolfus teaches providing, by the server, feedback to the user terminal based on the traffic-related data stored  (paragraphs [0021]-[0022], discloses  feedback may be generated based on at least one of detected system, user behavior user preference, cost of travel, times of travel  routing alternative followed, etc.., and  paragraph [0024] discloses feedback  may be used to present suggestions based on past behavior [traffic related data store]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior of Stolfus in order to analyze collected traffic data and calculating via the traffic managing mode optimal routing alternative for the user alone regardless of overall traffic system optimization (see Stolfus paragraph [0024]) and in order to deteriming an alternate or alternative, route in case of recurring (e.g., rush hours, schedule events, etc.) (see, Stolfus, paragraph [0005]). 
	With respect to claim 10, Nascimento  in view of Stolfus teaches elements of claim 9, but failed to teach  providing, by the server, a reward to the user terminal when the vehicle acts according to the feedback.
  	However, Stolfus teaches providing, by the server, a reward to the user terminal when the vehicle acts according to the feedback(paragraph [0031], discloses user may be rewarded for enrolling to automatically  accept alternative route that increase the time travel and/or the travel distance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior and incentivizing to participate with and adopted the traffic management system  of Stolfus in order to participate with and adopt the traffic management system (see Stolfus, paragraph [0025]).
With respect to claim 11, Nascimento  in view of Stolfus teaches elements of claim 9, furthermore, Nascimento teaches the management system  wherein storing the traffic-related data in the blockchain network comprises encrypting, by the user terminal, the traffic-related data, storing, by the user terminal, the encrypted traffic-related data therein, and storing, by the server, a hash value for the encrypted traffic-related data in the blockchain network (paragraph [0156], discloses a blockchain-based approach may include solving a problem (e.g., a cryptopuzzle hash, etc.), which might not effectively fit with the Internet of Things (IoT)).
With respect to claim 12, Nascimento  in view of Stolfus teaches elements of claim 9, furthermore, Nascimento teaches the management system  wherein the traffic-related data comprises at least some of traffic condition information on a number, speeds and locations of vehicles located on a road, road condition information on whether there are icing and construction, weather condition information on weather around a road, and identification and location information of a device that has contributed to collection and provision of the traffic-related data(paragraph [0047], discloses collect sensor dat from the sensor device and upload the collected data to a database in the cloud …,   paragraph [0161], diseases  road condition, paragraph [0189], disclose receiving traffic information .., traffic information  may , for example comprise vehicle context information .., vehicle movement (e.g., velocity, speed, location etc.,  and paragraph [0204], discloses providing road action movements, times, condition, etc..).
With respect to claim 13, Nascimento  in view of Stolfus teaches elements of claim 9, furthermore, Nascimento teaches the management system wherein determining, by the server, traffic safety information and a traffic safety action, which is an action necessary to maintain traffic safety, corresponding to the traffic safety information based on the traffic-related data, and (paragraph [0184], discloses determining which moving thing was at fault (e.g., to determining which vehicle was in the wrong (or misunderstood) [traffic safety) )  wrong time, etc.)).  Nascimento  failed to teach the corrosinding message or feedback is provide to the user terminal comprises the traffic safety information and the traffic safety action to the user terminal.
However, Stolfus teaches providing the feedback to the user terminal comprises transmitting, by the server, the traffic safety information and the traffic safety action to the user terminal(paragraphs [0021]-[0022], discloses  feedback may be generated based on at least one of detected system, user behavior user preference, cost of travel, times of travel  routing alternative followed, etc.., , paragraph [0024] discloses feedback  may be used to present suggestions based on past behavior [traffic related data store] and paragraph [0025], discloses feedback may be provided to fleets, such as organization’s (e.g., police, fire department  …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior of Stolfus in order to analyze collected traffic data and calculating via the traffic managing mode optimal routing alternative for the user alone regardless of overall traffic system optimization (see Stolfus paragraph [0024]) and in order to deteriming an alternate or alternative, route in case of recurring (e.g., rush hours, schedule events, etc.) (see, Stolfus, paragraph [0005]). 



With respect to claim 14, Nascimento  in view of Stolfus teaches elements of claim 13, except providing, by the server, a reward to the user terminal when the vehicle acts according to the traffic safety action.
However,  Stolfus  teaches the management method further comprising providing, by the server, a reward to the user terminal when the vehicle acts according to the traffic safety action(paragraph [0031], discloses user may be rewarded for enrolling to automatically  accept alternative route that increase the time travel and/or the travel distance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior and incentivizing to participate with and adopted the traffic management system  of Stolfus in order to participate with and adopt the traffic management system (see Stolfus, paragraph [0025]).
With respect to claim 15, Nascimento  in view of Stolfus teaches elements of claim 9, furthermore, Nascimento teaches the management system wherein providing the feedback to the user terminal comprises: 
determining, by the server, a plurality of candidate routes based on destination information, input through the user terminal, and a location of the vehicle(paragraph [0229], discloses determining respective location and/or route of MAOs in its coverage area…); 
calculating, by the server, a traffic congestion level for each of the plurality of candidate routes based on the traffic-related data stored in the blockchain network(paragraph [0189], discloses the amount of   congestion at an interactions, obstacles at an intersection, traffic flow rate through an intersection , duration of planning traffic control signals, etc.. and paragraph [0194], discloses information regarding the amount of congestion at an intersection, obstacle at the intersection traffic flow, etc.,) ; and
selecting, by the server, a candidate route having a lowest traffic congestion level among the plurality of candidate routes as a recommended route(paragraph [0192], discloses selected to make road action decision for a particular choreographed..).  Nascimento  teaches the above elements including sending action decisions to vehicles in a push system (paragraph [0174] ) ,sending inquiry (or poll messages to other FAPs that are associated with particular vehicles or intersections (or other controlled area) (paragraph [0219]) and receiving feedback traffic information the MAPs (paragraph [0240]).  Nascimento  failed to teach the corrosinding message or feedback is transmitted the selected recommended route together with one or more other candidate routes to the user terminal.
However, Stolfus teaches transmitting the selected recommended route together with one or more other candidate routes to the user terminal(paragraph [0006], discloses  providing an alternative route via the communication device, paragraphs [0021]-[0022], discloses  feedback may be generated based on at least one of detected system, user behavior user preference, cost of travel, times of travel  routing alternative followed, etc.., , paragraph [0024] discloses feedback  may be used to present suggestions based on past behavior [traffic related data store] and paragraph [0025], discloses feedback may be provided to fleets, such as organization’s (e.g., police, fire department  …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior of Stolfus in order to analyze collected traffic data and calculating via the traffic managing mode optimal routing alternative for the user alone regardless of overall traffic system optimization (see Stolfus paragraph [0024]) and in order to deteriming an alternate or alternative, route in case of recurring (e.g., rush hours, schedule events, etc.) (see, Stolfus, paragraph [0005]). 
With respect to claim 16, Nascimento  in view of Stolfus teaches elements of claim 15, except   providing, by the server, a reward to the user terminal when the recommended route is selected through the user terminal.
However,  Stolfus  teaches the providing, by the server, a reward to the user terminal when the recommended route is selected through the user terminal(paragraph [0031], discloses user may be rewarded for enrolling to automatically  accept alternative route that increase the time travel and/or the travel distance).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for one a vehicle enters the vicinity of such a sensor devise…, (or OBU thereof ) can collected sensor data from the sensor device and upload  the collected tat to a database in the Cloud of Nascimento with presenting a feedback suggestion based on behavior and incentivizing to participate with and adopted the traffic management system  of Stolfus in order to participate with and adopt the traffic management system (see Stolfus, paragraph [0025]).

Prior arts applied in this office action: 

Nascimento et al (US Pub., No., 2018/0122234 A1) discloses systems and methods for achieving road action consensus in a network of moving things. As non-limiting examples, various aspects of this disclosure provide systems and methods for achieving road action consensus in vehicles (e.g., autonomous vehicles, manually controlled vehicles, etc. .) of a network of moving things.

Stolfus (US Pub., 2015/0319093 A1) discloses methods, devices, and systems are provided to determine traffic conditions along a traffic path and dynamically present one or more entities with at least one alternate route. The alternate route is determined based on a number of entities along the traffic path and available routing points adjacent to the traffic conditions. The alternate route may be configured to optimize traffic for an entire traffic system rather than only optimizing traffic for receivers of the alternate routes.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682